218 F.2d 956
105 U.S.P.Q. 1
Alva F. SOUTHWICK, Appellant,v.J. C. PENNEY COMPANY, Appellee.
No. 12166.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1954.

Appeal from the Eastern District of Michigan, Detroit; Lederle, Judge.
Townsend F. Beaman, Jackson, Mich., for appellant.
John H. Cassidy, St. Louis, Mo., Barnes, Kissel, Laughlin & Raisch, Detroit, Mich., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel, and the court being advised:


2
It is ordered that the judgment of the District Court be and it hereby is affirmed for the reasons stated in the memorandum opinion of the District Court filed December 29, 1953, 117 F.Supp. 384.